IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,315-01


                  EX PARTE JOHNATHAN JEROID JOHNSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1316114-A IN THE 232ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance and was sentenced to two years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process

because after he entered his plea, the evidence in his case was tested and found not to contain any

controlled substance or dangerous drug. Although Applicant has discharged his sentence in this
case, he alleges that he is suffering continuing consequences as a result of this conviction. Those

continuing consequences are sufficient to allow this Court to address his claims. Ex parte

Harrington, 310 S.W.3d 452, 456-57 (Tex. Crim. App. 2010).

         The parties have entered agreed findings of fact and conclusions of law, and the trial court

has determined that Applicant’s decision to plead guilty in this case was not a voluntary and

intelligent choice. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.

2014).

         Relief is granted. The judgment in Cause No. 131611401010 in the 232nd District Court of

Harris County is set aside.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 27, 2016
Do not publish